Citation Nr: 0110925	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee injury with degenerative joint 
disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1966 to August 1969.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for a higher rating for his service-connected 
left knee disability-which, at the time, was rated as 
20 percent disabling.  He appealed the decision to the Board 
of Veterans' Appeals (Board).  However, in May 1997, during 
the pendency of his appeal, the RO increased the rating for 
his left knee disability to 30 percent-effective from the 
date of his claim for a higher rating.  And since he earlier 
had indicated in his November 1996 substantive appeal, on VA 
Form 9, that he would be content with a 30 percent rating for 
his disability, the RO considered the increase a full grant 
of the benefit requested and terminated the appeal.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

A year later, in May 1998, the veteran contacted the RO 
concerning the possibility of undergoing surgery for his left 
knee and requested a rating higher than 30 percent (he said 
that he wanted at least a 50 percent rating).  The RO denied 
his claim in September 1998, and he appealed to the Board.

The Board remanded the case to the RO in February 2000 for 
further development and consideration.  After completing the 
development requested, the RO continued to deny a rating 
higher than 30 percent and returned the case to the Board for 
further appellate consideration.



FINDINGS OF FACT

1.  The veteran has arthritis in his left knee and 
experiences chronic pain, painful motion, tenderness, 
instability, weakness, and premature fatigue-particularly 
during prolonged use; however, despite these symptoms, 
he has maintained full extension in this knee and, at most, 
has no more than
slight-to-moderate limitation of flexion.

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for the left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, the veteran is requesting a higher 
rating for an already established service-connected 
disability-as opposed to appealing the rating that initially 
was assigned after granting service connection many years 
ago-his current level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
cf. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran contends that he is entitled to a rating higher 
than 30 percent for his left knee disability because he 
experiences a whole litany of debilitating symptoms that are 
now so severe that he may have to stop working at his 
civilian job as a postman-at least in his current capacity 
requiring that he walk his route.

The 30 percent rating that the veteran currently has is the 
maximum possible rating under 38 C.F.R. § 4.71a, Code 5257-
so this, in and of itself, is an acknowledgment by VA that he 
experiences "severe" functional impairment in his 
left knee-including due to recurrent subluxation or lateral 
instability.  His current 30 percent rating also already 
exceeds the maximum possible rating of 10 percent under 
another applicable provision, Code 5259, for symptomatic 
residuals following the surgical removal of semilunar 
cartilage.  Records show that he twice has undergone 
arthroscopic surgery for his left knee-initially in October 
1984 to repair some torn medial meniscus cartilage and an 
additional tear of his anterior cruciate ligament, and more 
recently in February 2000 to remove a loose body.  And 
although he says that he continues to experience frequent 
episodes of "locking," pain, and effusion into the joint of 
his knee, despite the surgery, this still would not provide a 
basis for a higher rating under Code 5258 because the maximum 
possible rating under that code is only 20 percent.  So if he 
is to receive a rating higher than 30 percent, he must look 
to some other potentially applicable code.

The veteran also has degenerative joint disease (i.e., 
arthritis) in his left knee.  And arthritis is rated under 
the criteria of 38 C.F.R. § 4.71a, Code 5003, which in turn 
indicate that the arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Here, the specific joints 
involved are in the knee, so Code 5260 for limitation of 
flexion and Code 5261 for limitation of extension apply.  
But, unfortunately, the veteran does not have sufficient 
limitation of motion (what he refers to as "stiffness") 
to warrant a rating higher than 30 percent-either based on 
the extent of his flexion or extension.  He had the following 
ranges of motion, in degrees, on the dates indicated:

Exam Date			Extension			Flexion

April 1997			to 0 degrees			to 90 degrees

July 1998			"FROM"			"FROM"

August 1998			to 0 degrees			to 140 
degrees

January 1999			to 0 degrees			to 100 
degrees

May 2000			to 0 degrees			to 90 degrees

*FROM, above, denotes "full range of motion," which VA 
considers to be from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.

Thus, even considering the worst case scenario, on the two 
occasions when the veteran had the greatest limitation of 
motion during the April 1997 and May 2000 examinations, still 
is not sufficient to warrant a rating higher than 30 percent 
because, under Code 5261, for a 40 percent rating, his 
extension must be limited to no less than 30 degrees, and he 
has continued to have "completely normal" extension to 0 
degrees.  Also, under Code 5260 for flexion, a 30 percent 
rating is the maximum possible rating-which he already has.  
But aside from that, he does not actually have sufficient 
limitation of flexion to even warrant the lesser, 
noncompensable rating of 0 percent under Code 5260 because, 
even then, it cannot be to more than 60 degrees.  And his 
flexion far exceeds that, only limited when he reaches 90 
degrees.  Furthermore, although he experienced pain while 
undergoing the range of motion testing during most, if not 
all, of the above clinical evaluations, the severity of his 
pain nonetheless was not sufficient to restrict his range of 
motion, either on flexion or extension, such that a rating 
higher than 30 percent is warranted.  During the August 1998 
examination, he began to experience pain at 90 degrees, but 
he still was able to continue on and flex his left knee 
further to 140 degrees.  And even though he was unable to 
continue past 90 degrees during the more recent evaluation in 
May 2000, due to the severity of his pain, that terminal 
point still was well beyond the extent of limited flexion 
required for a higher rating under Code 5260.  Consequently, 
although the extent of his pain and painful motion is well 
documented in the record on appeal, even objectively, this 
still does not provide a legal basis for increasing the 
rating for his left knee disability beyond 30 percent.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The U.S. Court of Appeals for Veterans Claims (Court) also 
held in the DeLuca decision, however, that, when determining 
the severity of a musculoskeletal disability such as the one 
at issue, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to such 
other factors as weakness, incoordination, and premature or 
excess fatigability-particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  Id.

The veteran's primary care physician, Michael E. Heard, M.D., 
an orthopedic specialist who continually has treated the 
veteran on a fee basis since about 1984, indicated in a March 
1998 statement that the veteran experiences-not only pain, 
point tenderness, and limitation of motion in his left knee, 
but also early fatigue, weakness and occasional instability 
("giving way").  Moreover, a VA orthopedic physician who 
earlier had examined the veteran in April 1997 also indicated 
that he had instability in this knee, aside from his 
arthritic pain and limitation of motion.  Hence, although 
there were no objective clinical indications of instability 
when examined in a VA outpatient clinic in July 1998, or 
during his August 1998 VA compensation examination, the Board 
nevertheless must consider whether the veteran is entitled to 
a separate rating because he has instability (under Code 
5257) in addition to his arthritis (under Code 5003).  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  But 
the VA General Counsel more recently clarified that a veteran 
is only entitled to a separate rating in this limited 
instance if he also has sufficient limitation of motion to 
satisfy the requirements for a noncompensable rating under 
the appropriate diagnostic codes, here 5260 and 5261.  
See VAOPGCPREC 9-98 (August 14, 1998); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.  
And for the reasons discussed above, the veteran does not 
have sufficient limitation of motion in his left knee to 
satisfy the requirements for even a noncompensable rating 
under Codes 5260 and 5261, either on flexion or extension, so 
he cannot receive a separate rating.

The scars from the veteran's surgery also are essentially 
asymptomatic (i.e., not painful, tender, poorly nourished, 
ulcerated, adherent to underlying tissue) so they do not 
provide an alternative basis for increasing his rate of 
compensation under Codes 7803, 7804 and 7805.  And since he 
does not have "ankylosis" of his left knee-meaning 
complete bony fixation and immobility of the joint in either 
a favorable or unfavorable position-the provisions of Code 
5256 do not apply.  See also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

The only possible remaining way the veteran can obtain a 
rating higher than 30 percent for his left knee disability is 
on an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  However, this regulation is only 
applied in very special and rare instances, when the facts of 
the case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards-considering such relevant 
factors as whether there is marked interference with 
employment (i.e., beyond that contemplated by the rating 
assigned) or frequent periods of hospitalization.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The veteran has not been 
frequently hospitalized for treatment of his left knee 
disability.  Rather, except for his surgery, the vast 
majority of his treatment has been on an outpatient basis, 
as opposed to an inpatient basis.  And although the VA 
physician who examined the veteran most recently, in May 
2000, indicated that he is barely managing to work as a 
walking postal carrier, and soon likely will be too disabled 
to do his present job, that is not tantamount to a finding of 
"marked" interference with employment, required for an 
extra-schedular rating, because that same VA examiner went on 
to indicate that the veteran still will be able to do a 
less physically labor intensive job that requires only 
minimal walking.  And his current 30 percent rating under 
Code 5257 adequately takes into account the fact that there 
will be "severe" impairment in his earning capacity due to 
any change in job description that he has to eventually make.  
Furthermore, merely because the potential for certain types 
of jobs in the future is somewhat limited due to the severity 
of his left knee disability is not sufficient reason, alone, 
to warrant an
extra-schedular rating.  See, e. g., Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 
(1992).

The medical and other evidence of record shows that the 
overall severity of the veteran's left knee disability is 
most commensurate with a 30 percent rating.  Thus, this is 
the rating that must be assigned.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a higher rating, so 
the benefit-of-the-doubt rule does not apply.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also 38 C.F.R. § 4.3.


ORDER

The claim for a rating higher than 30 percent for the 
postoperative residuals of a left knee injury with 
degenerative joint disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

